Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 1 of 28 PageID 3




                IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF FLORIDA

JAMES MASSIE, individually and on behalf
of all others similarly situated,

                    Plaintiffs,

      v.                                                      3:21-cv-618
                                                   Case No.: ___________________
POSTAL FLEET SERVICES, INC.,
THE STAGELINE COMPANY, and
VILANO EMPLOYMENT SERVICES, INC., JURY TRIAL DEMANDED

and

DON DORRIS, LESLIE DORRIS, and
BRENDA DORRIS,

                    Defendants.


             COLLECTIVE AND CLASS ACTION COMPLAINT

      Plaintiff, JAMES MASSIE (“Mr. Massie” or “Named Plaintiff”),

individually and on behalf of all others similarly situated (collectively “Plaintiffs”),

by and through the undersigned counsel, hereby files this Collective and Class

Action Complaint (“Complaint”) against POSTAL FLEET SERVICES, INC.

(“PFS”),     THE      STAGELINE          COMPANY           (“Stageline”),    VILANO

EMPLOYMENT SERVICES, INC. (“Vilano,” and collectively with PFS and

Stageline, referred to herein as “Corporate Defendants”), and DON DORRIS,

LESLIE DORRIS, and BRENDA DORRIS (“Individual Defendants,” and
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 2 of 28 PageID 4




collectively with the Corporate Defendants, referred to herein as “Defendants”),

and allege violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201 et

seq. (“FLSA”), the Pennsylvania Minimum Wage Act of 1968, 43 P.S. § 333.101

et seq. (“PMWA”), and the Pennsylvania Wage Payment and Collection Law, 43

P.S. § 260.1 et seq. (“PWPCL”), as follows:

                                    PARTIES

      A.     Named Plaintiff

      1.     Mr. Massie was employed as a Truck Driver for Defendants until in or

about June 2021. Mr. Massie is a resident of the Commonwealth of Pennsylvania,

residing at 501 Ninth Street, New Cumberland, Cumberland County, Pennsylvania.

Mr. Massie’s Consent to Join the collective action aspect of this lawsuit is attached

to the Complaint as Exhibit A.

      2.     At all times relevant to this Complaint, Mr. Massie, and all those

similarly situated were “employees” of Defendants for purposes of the FLSA,

PMWA, and PWPCL, and were individual employees engaged in commerce as

required by the FLSA, 29 U.S.C. §§ 206 and 207.




                                         2
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 3 of 28 PageID 5




       B.    Corporate Defendants

Defendant Postal Fleet Services, Inc.

       3.    PFS is a corporation formed under the laws of the State of Delaware,

with a corporate headquarters address of 2808 North Fifth Street, Suite 501, St.

Augustine, St. Johns County, Florida.

       4.    At all times relevant to this Complaint, PFS operated as a surface

transportation provider for the United States Postal Service (“USPS”) throughout

several of the United States, including Florida and Pennsylvania.

      5.     At all times relevant to this Complaint, PFS has been an employer

within the meaning of the FLSA, PMWA, and/or the PWPCL.

       6.    At all times relevant to this action, PFS acted as the employer of Mr.

Massie.

       7.    At all times relevant to this Complaint, PFS has been an enterprise

within the meaning of the FLSA, 29 U.S.C. § 203(r).

       8.    At all times relevant to this Complaint, PFS has been an enterprise

engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA because it has engaged employees in commerce. 29 U.S.C. §

203(s)(1).

       9.    PFS has had, and continues to have, an annual gross income of sales

made or business done of not less than $500,000. 29 U.S.C. § 203(s)(1).



                                         3
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 4 of 28 PageID 6




Defendant The Stageline Company

      10.     Stageline is a corporation formed under the laws of the State of

Florida, with a corporate headquarters address of 2808 North Fifth Street, Suite 504,

St. Augustine, St. Johns County, Florida.

       11.    At all times relevant to this Complaint, Stageline, as part of PFS’s

corporate family, operated as a surface transportation provider for the United

States Postal Service throughout several of the United States, including Florida and

Pennsylvania.

      12.     At all times relevant to this Complaint, Stageline has been an

employer within the meaning of the FLSA, PMWA, and/or the PWPCL.

       13.    At all times relevant to this action, Stageline acted as the employer of

Mr. Massie.

       14.    At all times relevant to this Complaint, Stageline has been an

enterprise within the meaning of the FLSA, 29 U.S.C. § 203(r).

       15.    At all times relevant to this Complaint, Stageline has been an

enterprise engaged in commerce or in the production of goods for commerce within

the meaning of the FLSA because it has engaged employees in commerce. 29

U.S.C. § 203(s)(1).

       16.    Stageline has had, and continues to have, an annual gross income of

sales made or business done of not less than $500,000. 29 U.S.C. § 203(s)(1).



                                            4
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 5 of 28 PageID 7




Defendant Vilano Employment Services, Inc.

      17.     Vilano is a corporation formed under the laws of the State of Florida,

with a corporate headquarters address of 2808 North Fifth Street, Suite 501, St.

Augustine, St. Johns County, Florida.

       18.    At all times relevant to this Complaint, Vilano, as part of PFS’s

corporate family, operated as a staffing and payroll service provider for

commercial trucking companies, including PFS and Stageline.

      19.     At all times relevant to this Complaint, Vilano has been an employer

within the meaning of the FLSA, PMWA, and/or the PWPCL.

       20.    At all times relevant to this action, Vilano acted as the employer of

Mr. Massie.

       21.    At all times relevant to this Complaint, Vilano has been an enterprise

within the meaning of the FLSA, 29 U.S.C. § 203(r).

       22.    At all times relevant to this Complaint, Vilano has been an enterprise

engaged in commerce or in the production of goods for commerce within the

meaning of the FLSA because it has engaged employees in commerce. 29 U.S.C. §

203(s)(1).

       23.    Vilano has had, and continues to have, an annual gross income of

sales made or business done of not less than $500,000. 29 U.S.C. § 203(s)(1).




                                          5
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 6 of 28 PageID 8




       C.     Individual Defendants

Defendant Don Dorris

       24.    Don Dorris, upon information and belief, is the President of PFS, has

an ownership interest in each of the Corporate Defendants, is employed or

otherwise engaged in a managerial capacity with each of the Corporate

Defendants, and is a resident of the State of Florida.

      25.     At all times relevant to this Complaint, Don Dorris has been an

employer within the meaning of the PMWA, and/or the PWPCL.

       26.    At all times relevant to this action, Don Dorris acted as the employer

of Mr. Massie.

Defendant Leslie Dorris

      27.     Leslie Dorris, upon information and belief, is the President of both

Stageline and Vilano, has an ownership interest in each of the Corporate

Defendants, is employed or otherwise engaged in a managerial capacity with each

of the Corporate Defendants, and is a resident of the State of Florida.

      28.     At all times relevant to this Complaint, Leslie Dorris has been an

employer within the meaning of the PMWA, and/or the PWPCL.

       29.    At all times relevant to this action, Leslie Dorris acted as the employer

of Mr. Massie.




                                           6
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 7 of 28 PageID 9




Defendant Brenda Dorris

      30.     Brenda Dorris, upon information and belief, is the Vice President of

each of the Corporate Defendants, has an ownership interest in each of the

Corporate Defendants, is employed or otherwise engaged in a managerial capacity

with each of the Corporate Defendants, and is a resident of the State of Florida.

      31.     At all times relevant to this Complaint, Brenda Dorris has been an

employer within the meaning of the PMWA and/or the PWPCL.

        32.   At all times relevant to this action, Brenda Dorris acted as the

employer of Mr. Massie.

                          JURISDICTION AND VENUE

        33.   The FLSA authorizes court actions by private parties to recover

damages for violations of the FLSA’s wage and hour provisions. Subject matter

jurisdiction over Plaintiffs’ claims arises under 29 U.S.C. § 216(b) and 28 U.S.C. §

1331.

        34.   The PMWA and PWPCL each provide for a private right of action to

enforce their provisions. This Court has jurisdiction over Pennsylvania state law

claims pursuant to 28 U.S.C. § 1367 and 28 U.S.C. § 1332(d).

        35.   Venue is proper in this District pursuant to 28 U.S.C § 1391(b) and

(c). The unlawful employment practices complained of infra took place within this

District and a substantial part of the events and omissions giving rise to Named



                                          7
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 8 of 28 PageID 10




Plaintiff’s claims occurred in this District. Further, Defendants regularly transact

substantial business within this District and are residents of this District.

                                  BACKGROUND

        36.   Named Plaintiff and all other similarly situated Truck Drivers who

work for Defendants were not paid the mandated federal and state minimum hourly

wage during the limitations period.

        37.   Plaintiffs were each hired by Defendants and contracted to work for

Defendants in exchange for an hourly rate of pay.

        38.   The FLSA and the PMWA, along with related federal and state

regulations, require an employer to compensate its employees at least minimum

wage for all hours worked during any pay period.

        39.   Defendants forced its Truck Drivers to work specific pay periods

without compensating them for any of the hours worked at their hourly rate of pay,

thus refusing to pay these employees the mandated federal and state minimum

wage.

        40.   Specifically, Defendants informed their Truck Driver employees that

since certain contracts were being terminated by the USPS, their jobs were being

eliminated.




                                           8
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 9 of 28 PageID 11




      41.     Moreover, Defendants informed their Truck Drivers that in order to

find work with a successor company to any of the USPS contracts, they must be

actively employed with Defendants.

      42.     However, once the USPS contracts were terminated and the Truck

Drivers employment ended with Defendants, Defendants informed Named Plaintiff

and their other former Truck Drivers via e-mail, on or about June 14, 2021, that

due to the contracts being terminated, they would not have money to pay them at

all for any of the hours they worked during their final pay period with Defendants.

      43.     As a result, Defendants exerted their influence and coercion to keep

Named Plaintiff and their other former Truck Drivers in their employ with the

intention of requiring them to work without compensation at their hourly rate of

pay for these hours worked.

      44.     Defendants knew and were aware of their violations of the applicable

laws regarding their obligation to pay the mandated federal and state minimum

wage. As such, Defendants’ violations of the applicable laws are willful and

malicious.

                   JOINT-EMPLOYMENT ALLEGATIONS

      45.     At all relevant times, PFS and its corporate family operated closely

and associated with one another to own, operate and manage each of the Corporate

Defendants.



                                         9
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 10 of 28 PageID 12




      46.       At all relevant times, PFS and its corporate family has been organized

and operated in a consolidated way so that it can effectively provide consistent

surface transportation and related services throughout the United States, including

Florida and Pennsylvania.

      47.       PFS and its corporate family, although created as separate legal

entities, are indistinguishable from one another as a consolidated surface

transportation enterprise jointly responsible for the day-to-day operations of

thousands of motor carriers and their cargo.

      48.       This consolidated operation includes, but is not limited to, common

policies and systems with regard to its employment practices such as job

descriptions and classifications, hiring, promotions and termination, setting salaries,

rates of pay, and other compensation decisions, timekeeping and payroll data

collection, and issuing payroll checks.

      49.       This consolidated operation is located in St Augustine, Florida, where

each entity of the corporate family shares a single location for each of its corporate

headquarters.

      50.       Similarly, the corporate executives of PFS and its corporate family are

intertwined and overlap to further ensure the consistency required and necessary to

operate its surface transportation enterprise.




                                           10
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 11 of 28 PageID 13




      51.    At all times relevant to this complaint, PFS and its corporate family

jointly employed Named Plaintiff and the similarly situated employees evidenced

by their shared involvement in the terms of their employment and compensation.

      52.    At all relevant times, PFS and its corporate family operated as a single

entity for purposes of the wage and hour allegations set forth herein, having the

effect that the unlawful conduct of each entity in PFS’s corporate family is imputed

to the other, therefore satisfying the applicable standards of joint employers within

the meaning of the FLSA and PMWA.

      53.    At all relevant times, PFS and its corporate family consolidated their

decision-making with regard to the wage and hour allegations set forth herein, and

collectively controlled and implemented policies that resulted in a failure to pay

wages in violation of the FLSA, PMWA, and PWPCL.

      54.    Accordingly, PFS and its corporate family engaged in joint

employment practices with regard to Named Plaintiff and similarly situated

employees.

        COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      55.    Defendants have engaged in systemic wage and hour violations

against their Truck Driver employees. Defendants have caused, contributed to, and

perpetuated unpaid wages through common policies, practices, and procedures,




                                         11
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 12 of 28 PageID 14




including but not limited to common compensation and centralized decision-

making.

      56.    Named Plaintiff re-alleges and incorporates by reference each and

every allegation in the previous paragraphs alleging common policies, practices,

and procedures resulting in unpaid wages earned by Truck Drivers employed to

drive Defendants’ motor carriers and cargo.

      57.    Named Plaintiff brings Count I for violations of the FLSA as a

collective action pursuant to 29 U.S.C. § 216(b) on behalf of all members of the

FLSA Collective Action Class (“FLSA Collective Action Class).         The FLSA

Collective Action Class is defined as follows:

       All individuals who are or have been employed by Defendants as a
       Truck Driver from three (3) years prior to the filing date of this
       Complaint up until this FLSA Collective Action Class is finally
       certified by the Court who have worked without being paid
       compensation of, at least, the federal minimum wage during any pay
       period.

      58.    Named Plaintiff seeks to represent all Truck Drivers, as described

above, on a collective basis challenging, among other FLSA violations, Defendants’

practice of failing to accurately record, and pay the federal minimum wage for all

hours worked. Defendants willfully violated the FLSA through their failure to

properly pay the Named Plaintiff and FLSA Collective Action Class the federal

minimum wage for all of the hours they have worked. Specifically, Defendants

forced the Named Plaintiff and FLSA Collective Action Class to work their paid


                                         12
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 13 of 28 PageID 15




shift(s) without pay. Defendants knew and have been aware at all times that the

Named Plaintiff and FLSA Collective Action Class were being required to work

their paid shift(s), and yet failed to pay them compensation of, at least, the legally

mandated federal minimum wage for these hours worked.

      59.      The number and identity of other plaintiffs yet to opt-in and consent to

be party plaintiffs may be determined from Defendants’ records, and potential opt-

in plaintiffs may easily and quickly be notified of the pendency of this action.

      60.      Questions of law and fact common to the Named Plaintiff and FLSA

Collective Action Class include but are not limited to the following:

            a. Whether Defendants unlawfully failed to pay Truck Drivers

               compensation of, at least, the legally mandated federal minimum

               wage for all hours worked;

            b. Whether Defendants’ policy, practice, or procedure of failing to

               compensate Truck Drivers of, at least, the legally mandated federal

               minimum wage for all hours worked violates the applicable provisions

               of the FLSA; and

            c. Whether Defendants’ failure to compensate Truck Drivers of, at least,

               the legally mandated federal minimum wage for all hours worked was

               willful within the meaning of the FLSA.




                                            13
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 14 of 28 PageID 16




      61.    Named Plaintiff’s FLSA claims may be maintained as an “opt-in”

collective action pursuant to 29 U.S.C. 216(b) because Named Plaintiff is similarly

situated to the other Truck Driver employees described in the FLSA Collective

Action Class. Named Plaintiff’s claims are similar to the claims asserted by the

FLSA Collective Action Class.

      62.    Named Plaintiff and the FLSA Collective Action Class are (a)

similarly situated; and (b) are subject to Defendants’ common compensation

policies, practices and procedures and centralized decision-making resulting in

unpaid wages, of at least, the mandated federal minimum wage for all work

performed.

    CLASS ACTION ALLEGATIONS UNDER THE PMWA AND PWPCL

      63.    Named Plaintiff brings Count II for violations of the PMWA and

Count III for violations of the PWPCL as a class action pursuant to Fed. R. Civ. P.

23 on behalf of all members of the Pennsylvania Class (the “Pennsylvania Class”).

The Pennsylvania Class is defined as follows:

       All individuals who are or have been employed by Defendants as a
       Truck Driver in the Commonwealth of Pennsylvania from three (3)
       years prior to the filing date of this Complaint up until this
       Pennsylvania Class is finally certified by the Court, who have worked
       without being paid compensation of, at least, the state minimum wage
       during any pay period.

      64.    Named Plaintiff seeks to represent all Truck Drivers who worked in

the Commonwealth of Pennsylvania, as described above, on a class basis


                                        14
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 15 of 28 PageID 17




challenging, among other PMWA and PWPCL violations, Defendants’ practice of

failing to accurately record, and pay the state minimum wage for all hours worked.

Defendants willfully violated the PMWA and PWPCL through their failure to

properly pay Named Plaintiff and the Pennsylvania Class the state minimum wage

and their agreed-upon hourly rate for all the hours they have worked.    Specifically,

Defendants forced Named Plaintiff and the Pennsylvania Class to work their paid

shift(s) without pay. Defendants knew and have been aware at all times that Named

Plaintiff and the Pennsylvania Class were being required to work their paid shift(s),

and yet failed to pay them compensation of, at least, the legally mandated state

minimum wage for these hours worked.

       65.        The Pennsylvania Class, upon information and belief, consists of

close to a hundred individuals, and is thus so numerous that joinder of all members

is impracticable.

       66.        Furthermore, members of the Pennsylvania Class seeking similar

employment within the surface transportation industry, specifically with companies

providing services to the USPS, may be reluctant to raise individual claims for fear

of retaliation.

       67.        There are questions of law and fact which are not only common to the

Pennsylvania Class, but which predominate over any questions affecting only




                                            15
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 16 of 28 PageID 18




individual members of the Pennsylvania Class.          The predominating common

questions include, but are not limited to:

            a. Did Defendants unlawfully fail to pay Truck Drivers compensation of,

               at least, the legally mandated state minimum wage for all hours

               worked;

            b. Did Defendants’ failure to pay Truck Drivers compensation of, at

               least, the legally mandated state minimum wage for all hours worked

               violate the PMWA;

            c. Did Defendants act willfully, intentionally, and maliciously in failing

               to pay compensation of, at least, the legally mandated state minimum

               wage for all hours worked;

            d. Did Defendants’ failure to timely and fully pay employees all wages

               owed violate the PWPCL; and

            e. Did Defendants’ failure to pay employees all wages owed upon

               termination violate the PWPCL.

      68.      The prosecution of separate actions by individual members of the

Pennsylvania Class would create a risk of establishing incompatible standards of

conduct for Defendants, within the meaning of Fed. R. Civ. P. 23 (b)(1)(A).

      69.      The claims of Named Plaintiff are typical of the claims of each

member of the Pennsylvania Class, within the meaning of Fed. R. Civ. P. 23(a)(3),



                                             16
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 17 of 28 PageID 19




and are based on and arise out of identical facts constituting the wrongful conduct

of Defendants.

         70.    Named Plaintiff will fairly and adequately protect the interests of the

Pennsylvania Class.       Named Plaintiff has retained counsel experienced and

competent in class actions and complex employment litigation.

         71.    Named Plaintiff has no conflict of interest with the Pennsylvania

Class.

         72.    Named Plaintiff is able to represent and protect the interest of the

Pennsylvania Class members fairly and adequately.

         73.    The common questions of law and fact enumerated above

predominate over questions affecting only individual members of the Pennsylvania

Class, and a class action is the superior method for fair and efficient adjudication of

the controversy, within the meaning of Fed. R. Civ. P. 23(b)(3). The likelihood that

individual members of the Pennsylvania Class will prosecute separate actions is

remote due to the time and expense necessary to conduct such litigation.

         74.    There are no unusual difficulties in the management of this case as a

class action.

         75.    The books and records of Defendants are material to Named

Plaintiff’s case as they disclose the rate of pay, hours worked, and wages paid to

members of the Pennsylvania Class.



                                           17
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 18 of 28 PageID 20




                                      COUNT I

            (INDIVIDUAL AND COLLECTIVE ACTION CLAIMS)

  VIOLATION OF THE FAIR LABOR STANDARDS ACT OF 1938 (“FAIR
         LABOR STANDARDS ACT”), 29 U.S.C. §§ 201, ET SEQ.
            FAILURE TO PAY FEDERAL MINIMUM WAGE
 (Named Plaintiff and FLSA Collective Action Class v. Corporate Defendants)

      76.     Named Plaintiff re-alleges and incorporates by reference each and

every allegation in the previous paragraphs as though fully set forth herein.

      77.     At all times material herein, Plaintiff and those similarly situated have

been entitled to the rights, protections, and benefits provided under the FLSA, 29

U.S.C. § 201, et seq.

      78.     Plaintiff, and others similarly situated, were “employees” covered by

the FLSA, and Defendants were collectively and individually their “employer.”

Defendants, as Plaintiffs’ employer, were and are obligated to pay Plaintiffs, and

others similarly situated, an hourly wage at least equal to that of the Federal

minimum wage, $7.25 per hour (“Federal Minimum Wage”).

      79.     As set forth above, Defendants forced their Truck Drivers to work

specific pay periods without compensating them for any of the hours worked at

their hourly rate of pay, thus refusing to pay these employees the mandated Federal

Minimum Wage of $7.25.




                                          18
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 19 of 28 PageID 21




      80.     The FLSA, along with related federal regulations, require an employer

to compensate its employees at least minimum wage, currently $7.25 per hour, for

all hours worked during any pay period.

      81.     Based on Defendants’ violations of the minimum wage provisions of

the FLSA and related regulations, Defendants paid Named Plaintiff and others

similarly situated substantially below the Federal Minimum Wage for certain hours

worked. Defendants’ failure and refusal to pay Plaintiffs the Federal Minimum

Wage for all hours worked violates, inter alia, 29 U.S.C. §§ 206(a) and 215(a)(2).

Unpaid wages are, therefore, due and owing to Named Plaintiff and others similarly

situated in an amount to conform with the Federal Minimum Wage for all hours

worked.

      82.     Defendants’ failure and refusal to pay the Federal Minimum Wage

was willful and malicious.

                      PRAYER FOR RELIEF ON COUNT I

       WHEREFORE, Named Plaintiff, JAMES MASSIE, individually and on

 behalf of all others similarly situated, and all those opting into this lawsuit,

 respectfully requests that this Honorable Court enter Judgment in their favor and

 against Defendants, POSTAL FLEET SERVICES, INC., THE STAGELINE

 COMPANY, and VILANO EMPLOYMENT SERVICES, INC., jointly and

 severally, as follows:



                                          19
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 20 of 28 PageID 22




        A.    Designate this action as a collective action and class action on behalf
 of the proposed FLSA Collective Action Class and

          a. Promptly issue notice pursuant to 29 U.S.C § 216(b) to all similarly-
             situated members of the FLSA Collective Action Class, which (a)
             apprises them of the pendency of this action, and (b) permits them to
             assert timely Fair Labor Standards Act claims in this action by filing
             individual Consent to Join forms pursuant to 29 U.S.C. § 216(b); and

          b. Toll the statute of limitations on the claims of all members of the
             FLSA Collective Action Class from the date the original complaint
             was filed until the members of the FLSA Collective Action Class are
             provided with reasonable notice of the pendency of this action and a
             fair opportunity to exercise their rights to opt in as Plaintiffs;

      B.    Designate Named Plaintiff, Mr. Massie, as the representative of the
 FLSA Collective Action Class;

       C.    Designate Named Plaintiff’s chosen counsel as counsel for the FLSA
 Collective Action Class;

        D.    Declare and adjudge that Defendants’ employment decisions, policies,
 practices, and/or procedures challenged herein are harmful and in violation of the
 Fair Labor Standards Act;

       E.    Award back pay to Named Plaintiff and the members of the FLSA
 Collective Action Class, including a sum to compensate Named Plaintiff and the
 members of the FLSA Collective Action Class for any increased tax liability on a
 lump-sum award of back pay;

       F.    Award liquidated damages to Named Plaintiff and the members of the
 FLSA Collective Action Class in the maximum amount available under the Fair
 Labor Standards Act;

       G.    Award litigation costs and expenses, including, but not limited to,
 reasonable attorneys’ fees, to Named Plaintiff and the members of the FLSA
 Collective Action Class;




                                         20
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 21 of 28 PageID 23




       H.    Award Named Plaintiff and the members of the FLSA Collective
 Action Class pre-judgment and post-judgment interest available under the Fair
 Labor Standards Act;

       I.    Award Named Plaintiff and the members of the FLSA Collective
 Action Class any other appropriate equitable relief; and

       J.     Award any additional relief that this Court deems just and proper.


                                     COUNT II

                (INDIVIDUAL AND CLASS ACTION CLAIMS)

 VIOLATION OF THE PENNSYLVANIA MINIMUM WAGE ACT OF 1968,
                      43 P.S. §§ 333.101, ET SEQ.
   FAILURE TO PAY MINIMUM PENNSYLVANIA MINIMUM WAGE
       (Named Plaintiff and Pennsylvania Class v. All Defendants)

      83.     Named Plaintiff re-alleges and incorporates by reference each and

every allegation in the previous paragraphs as though fully set forth herein.

      84.     Named Plaintiff and the members of the Pennsylvania Class were

“employees” and Defendants were each an “employer” covered by the PMWA.

Pursuant to the minimum wage provisions of the PMWA, Defendants were and are

obligated to pay Named Plaintiff and members of the Pennsylvania Class an hourly

wage at least equal to that required by the PMWA, $7.25 per hour (“Pennsylvania

Minimum Wage”). 43 Pa.C.S. § 333.104(a.1).

      85.     As set forth above, Defendants, by their conduct, forced their Truck

Drivers to work specific pay periods without compensating them for any of the




                                          21
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 22 of 28 PageID 24




hours worked at their hourly rate of pay, thus refusing to pay these employees the

mandated state minimum wage of $7.25.

      86.    Thus, Defendants have paid Named Plaintiff and the Pennsylvania

Class members substantially below the Pennsylvania Minimum Wage for certain

hours worked. Defendants’ failures and refusals to pay Named Plaintiff and the

Pennsylvania Class members the Pennsylvania Minimum Wage for all hours

worked violates the PMWA.         43 Pa.C.S. § 333.104(a).     Unpaid wages are,

therefore, due and owing to Named Plaintiff and the Pennsylvania Class members.

      87.    Defendants’ failure and refusal to pay the Pennsylvania Minimum

Wage was willful, intentional, and not in good faith.

                     PRAYER FOR RELIEF ON COUNT II

       WHEREFORE, Named Plaintiff, JAMES MASSIE, individually and on

 behalf of all others similarly situated, and all those opting into this lawsuit who

 worked for Defendants within the Commonwealth of Pennsylvania, respectfully

 request that this Honorable Court enter Judgment in their favor and against

 Defendants, POSTAL FLEET SERVICES, INC., THE STAGELINE COMPANY,

 VILANO EMPLOYMENT SERVICES, INC., DON DORRIS, LESLIE DORRIS,

 and BRENDA DORRIS, jointly and severally, as follows:

      A.     Designate this action as a class action on behalf of the proposed
 Pennsylvania Class;




                                         22
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 23 of 28 PageID 25




      B.     Designate Named Plaintiff, Mr. Massie, as representative of the
 Pennsylvania Class;

      C.     Designate Named Plaintiff’s chosen counsel as counsel for the
 Pennsylvania Class;

        D.    Declare and adjudge that Defendants’ employment decisions, policies,
 practices, and/or procedures challenged herein are harmful and in violation of the
 Pennsylvania Minimum Wage Act;

      E.     Award back pay to Named Plaintiff and the members of the
 Pennsylvania Class, including a sum to compensate Named Plaintiff and the
 members of the Pennsylvania Class for any increased tax liability on a lump-sum
 award of back pay;

      F.     Award liquidated damages to Named Plaintiff and the members of the
 Pennsylvania Class in the maximum amount available under the Pennsylvania
 Minimum Wage Act;

       G.    Award litigation costs and expenses, including, but not limited to,
 reasonable attorneys’ fees, to Named Plaintiff and the members of the
 Pennsylvania Class;

       H.   Award Named Plaintiff and the members of the Pennsylvania Class
 pre-judgment and post-judgment interest available under the Pennsylvania Wage
 Payment and Collection Law;

       I.    Award Named Plaintiff and the members of the Pennsylvania Class
 any other appropriate equitable relief; and

       J.    Award any additional relief that this Court deems just and proper.




                                        23
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 24 of 28 PageID 26




                                     COUNT III

                (INDIVIDUAL AND CLASS ACTION CLAIMS)

      VIOLATION OF THE PENNSYLVANIA WAGE PAYMENT AND
             COLLECTION LAW, 43 P.S. §§ 260.1, ET SEQ.
                       FAILURE TO PAY WAGES
         (Named Plaintiff and Pennsylvania Class v. All Defendants)

      88.     Named Plaintiff re-alleges and incorporates by reference each and

every allegation in the previous paragraphs as though fully set forth herein.

      89.     Defendants are each an “employer” as that term is defined under the

PWPCL, and are thereby subject to liability for wages, liquidated damages and

reasonable attorneys’ fees for non-payment of salary and/or wages under the

PWPCL, 43 Pa.C.S. § 260.1, et seq.

      90.     Individual Defendants are each an “employer” under the PWPCL

because each of the Individual Defendants had control over Defendants’ pay

policies and participated in the decision to fail to pay Plaintiffs in accordance with

the requirements of the PWPCL.

      91.     Named Plaintiff and members of the Pennsylvania Class are entitled

to be paid their regular hourly rate of pay for all hours worked, and no less than the

mandated federal and state minimum wage of at least $7.25 for all hours worked

during any pay period, as provided for pursuant to both the FLSA and PMWA.

      92.     Defendants have failed to pay Named Plaintiff and members of the

Pennsylvania Class their regular hourly rate of pay, as well as the mandated federal


                                          24
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 25 of 28 PageID 27




and state minimum wage of at least $7.25, for all hours worked during every pay

period, in violation of the FLSA and PMWA. Defendants have, therefore, failed to

regularly pay Named Plaintiff and members of the Pennsylvania Class for all earned

wages from the date they were first employed, through and including the present, in

violation of the PWPCL.

      93.    Accordingly, wages are due and owing to Named Plaintiff and

members of the Pennsylvania Class pursuant to Section 260.3(a) of the PWPCL.

      94.    Defendants further violated the PWPCL through their failure to pay

the Named Plaintiff and members of the Pennsylvania Class at their regular rate of

pay for all wages due for work they performed prior to their termination of

employment pursuant to Section 260.5(a) of the PWPCL.

      95.    Defendants further violated the PWPCL by failing to record and pay

for all hours worked, including but not limited paying wages of at least the

mandated federal and minimum wage for all hours worked. In the course of

perpetrating these unlawful practices, Defendants also willfully failed to keep

accurate records of all hours worked by their employees.

      96.    The total amount due to Named Plaintiff and members of the

Pennsylvania Class by Defendants constitutes wages under Section 260.2a. of the

PWPCL, and failure to pay the amount due constitutes a violation of the PWPCL.




                                        25
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 26 of 28 PageID 28




      97.     In accordance with Section 260.10 of the PWPCL, by reason of

Defendants’ actions, Named Plaintiff and members of the Pennsylvania Class are

entitled to liquidated damages in an amount equal to the greater of five hundred

dollars ($500.00) or twenty-five percent (25%) of the wages due, in addition to all

wages due beyond thirty (30) days past Plaintiffs’ regularly scheduled pay day.

      98.     In accordance with Section 260.9a of the PWPCL, by reason of

Defendants’ actions, Named Plaintiff and members of the Pennsylvania Class are

entitled to reasonable attorneys’ fees associated with this action.

      99.     The wages withheld from Named Plaintiff and members of the

Pennsylvania Class were not the result of any bona fide dispute.

      100.    Named Plaintiff and the Pennsylvania Class are entitled to all legal

and equitable remedies available for violations of the PWPCL, including, but not

limited to, back pay, liquidated damages, pre-judgment and post-judgment interest,

reasonable attorneys’ fees and litigation costs, and other compensation pursuant to

the PWPCL.

                     PRAYER FOR RELIEF ON COUNT III

       WHEREFORE, Named Plaintiff, JAMES MASSIE, individually and on

 behalf of all others similarly situated, and all those opting into this lawsuit,

 respectfully request that this Honorable Court enter Judgment in their favor and

 against Defendants, POSTAL FLEET SERVICES, INC., THE STAGELINE



                                           26
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 27 of 28 PageID 29




 COMPANY, VILANO EMPLOYMENT SERVICES, INC., DON DORRIS,

 LESLIE DORRIS, and BRENDA DORRIS, jointly and severally, as follows:

      A.     Designate this action as a class action on behalf of the proposed
 Pennsylvania Class;

      B.     Designate Named Plaintiff, Mr. Massie, as the representative of the
 Pennsylvania Class;

      C.     Designate Named Plaintiff’s chosen counsel as counsel for the
 Pennsylvania Class;

        D.    Declare and adjudge that Defendants’ employment decisions, policies,
 practices, and/or procedures challenged herein are harmful and in violation of the
 Pennsylvania Wage Payment and Collection Law;

      E.     Award back pay to Named Plaintiff and the members of the
 Pennsylvania Class, including a sum to compensate Named Plaintiff and the
 members of the Pennsylvania Class for any increased tax liability on a lump-sum
 award of back pay;

      F.     Award liquidated damages to Named Plaintiff and the members of the
 Pennsylvania Class in the maximum amount available under the Pennsylvania
 Wage Payment and Collection Law;

       G.    Award litigation costs and expenses, including, but not limited to,
 reasonable attorneys’ fees, to Named Plaintiff and the members of the
 Pennsylvania Class;

       H.   Award Named Plaintiff and the members of the Pennsylvania Class
 pre-judgment and post-judgment interest available under the Pennsylvania Wage
 Payment and Collection Law;

       I.    Award Named Plaintiff and the members of the Pennsylvania Class
 any other appropriate equitable relief; and

       J.    Award any additional relief that this Court deems just and proper.




                                        27
Case 3:21-cv-00618-MMH-PDB Document 1-1 Filed 06/21/21 Page 28 of 28 PageID 30




                                  JURY DEMAND

       Named Plaintiff and all members of the FLSA Collective Action Class and

 Pennsylvania Class demand a trial by jury on all issues triable to a jury as a matter

 of right.

 Dated: June 21, 201                           Respectfully submitted,

                                               GORDON & PARTNERS, P.A.


                                               /s/ Mark R. Hanson
                                               Mark R. Hanson, FL 621651
                                               4114 Northlake Blvd.
                                               Palm Beach Gardens, FL 33420
                                               (561) 799-5070


                                               WEISBERG CUMMINGS, P.C.

                                               Derrek W. Cummings, PA. 83286
                                               Larry A. Weisberg, PA 83410
                                               2704 Commerce Drive, Suite B
                                               Harrisburg, PA 17110-9380
                                               (717) 238-5707

                                               Counsel for Plaintiffs




                                          28
